In an action to recover damages for personal injuries sustained by respondent while he was a passenger on appellant’s steamship, as the result of an assault committed upon him by other passengers, who were intoxicated, order for an examination of defendant before trial modified so as to provide that clause d of the first ordering paragraph shall read as follows: “ That defendant failed and omitted to provide safeguards and to take measures to protect passengers from injury by other passengers; ” and (2) by striking therefrom the second ordering paragraph, which directs defendant to produce records of disorders and assaults, if any, for one year prior to July 24, 1937, for the purpose of refreshing the recollection of the witness being examined; and as thus modified affirmed, without costs, the examination to proceed on five days’ notice. In our opinion the order as thus modified will be in accordance with the law relating to such examinations. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.